Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.
 

Detailed Action
This Office action is made in response to Amendment, filed August 19, 2022 (“Reply”).  Applicant has amended Claims 1 - 20.  As amended, Claims 1 – 20 are presented for examination.
In Office action of May 25, 2022 (“Office Action”):
Claims 7 and 16 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Claims 1 – 5, 9 – 14 and 18 - 20 were rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US Pub. 2018/0146250 A1 (hereinafter Cui) in view of Coffaro, US Pub. 2017/0359605 A1 (hereinafter Coffaro).
Claims 6 and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Coffaro as applied to claims 1 and 10 above, and further in view of Younessian et al., US Pub. 2016/0379123 A1 (hereinafter Younessian).
Claims 8 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Coffaro as applied to claims 1 and 10 above, and further in view of Numata et al., US Pub. 2002/0035727 A1 (hereinafter Numata).


Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if the objection to the claims is overcome and they were rewritten in independent form including all of the limitations of the base claims and any intervening claims.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 23, 2022 and August 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The foreign reference KR 10-2147458 B1 on the IDS (5/23/2022) was provided but there appears to be no English translation of the Abstract.  Therefore, the examiner has lined through this reference.


Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
• “comparing that the remaining time period with the predefined time period” in Claim 7 line 4 and Claim 16 line 5 should apparently be –comparing --.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period” in lines 7 – 9.  It is unclear what the configuring of the content-presentation device is in response to.  Perhaps, it is a determination regarding the remaining time period being less than a predefined time period but this determination does not appear to be articulated in the claim.  Independent Claims 10 and 19 are rejected for similar reasons.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 10 – 14 and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US Pub. 2018/0146250 A1 (hereinafter Cui) in view of Loheide et al., US Pub. 2019/0141367 A1 (hereinafter Loheide).	

In regards to Claim 1, Cui discloses a method comprising: 
analyzing historical content consumption data associated with a content-presentation device tuned to a channel responsive to receiving a first content segment of a linear sequence of content transmitted by a content-distribution system on the channel, wherein the historical content consumption data comprises information corresponding to an end-user and a second content segment of the linear sequence of content, and wherein the second content segment is scheduled to be transmitted after the first content segment (Cui: [0023], where behavior-based program clustering system adjusts the person-level viewing data to create person-level program viewing data representing viewing caused by interest in a given program, rather than being caused by the network effect.  For example, CBS may broadcast an NFL football game [first content segment] on Sunday evening followed by 60 Minutes [second content segment].  Some fans of 60 Minutes may tune in early, and thus watch some of the NFL games; [0016] - [0017], where audience measurement system 100 collects viewing data which includes identifying the television programs presented or tuned to at a monitoring site; [0013] – [0015], where audience measurement is based on viewing behavior at the person-level and provides insight based upon how programs are actually viewed by people).  But Cui fails to explicitly disclose configuring, responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period, the content-presentation device to present supplemental content during at least a portion of the remainder of the first content segment.
Loheide from a similar endeavor teaches configuring, responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period, the content-presentation device to present supplemental content during at least a portion of the remainder of the first content segment (Loheide: Fig. 1, [0017] and [0045], where a dynamic ad/content insertion system DACIS publishes a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content based on individual viewing preferences; Fig. 3 and [0083] – [0084], where if a user associated with a client device tunes in early at 7:15 to watch an NBA game that starts at 8:00, the user may not be interested in watching the end of the current programming media content.  The personalized experience manager PEM in the DACIS may determine targeted non-programming content, such as sports items ads, and customized programming content, such as NBA highlights of previous games and may publish an alternate disparate live media output stream 117n for the client device 132n).
Because decisions to insert non-programming content in On-Demand streaming are made upfront, the amount of control the user can excerpt to influence what non-programming content is shown may get limited, (Loheide: [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui in view of Loheide to allow publishing a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content, (Loheide: [0014]).  Therefore, network providers will gain access to the content that consumers demand, and will be able to differentiate their offering from that of incumbent broadcasters to find breakthrough modes of media content delivery leading to the success of broadcasting, (Loheide: [0011]).

Regarding Claim 2, the combined teaching of Cui and Loheide discloses the method of claim 1, wherein the second content segment sequentially follows the first content segment in the linear sequence of content (Cui: [0023], where 60 Minutes follows the NFL football game on CBS), and 
configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises configuring the content-presentation device to modify at least a portion of the remainder of the first content segment with the supplemental content (Loheide: Fig. 1, [0017] and [0045], where a dynamic ad/content insertion system DACIS publishes a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content based on individual viewing preferences; Fig. 3 and [0083] – [0084], where if a user associated with a client device tunes in early at 7:15 to watch an NBA game that starts at 8:00, the user may not be interested in watching the end of the current programming media content.  The personalized experience manager PEM in the DACIS may determine targeted non-programming content, such as sports items ads, and customized programming content, such as NBA highlights of previous games and may publish an alternate disparate live media output stream 117n for the client device 132n).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 3, the combined teaching of Cui and Loheide discloses the method of claim 2, wherein the content-presentation device to modify at least the portion of the remainder of the first content segment with the supplemental content comprises configuring the content-presentation device to replace at least the portion of the remainder of the first content segment with the supplemental content (Loheide: Fig. 3 and [0083] – [0084], where Fig. 3 illustrates that the end of the current programming media content is replaced with 3 sports segments and an Ad).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 4, the combined teaching of Cui and Loheide discloses the method of claim 1, wherein configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises configuring the content-presentation device to present the supplemental content during approximately an entirety of the remainder of the first content segment (Loheide: Fig. 3 and [0083] – [0084], where Fig. 3 illustrates that the end of the current programming media content is replaced with 3 sports segments and an Ad).  This claim is rejected on the same grounds as Claim 1.

Regarding Claim 5, the combined teaching of Cui and Loheide discloses the method of claim 1, wherein configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises using broadcast schedule data to configure the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment such that the content-presentation device stops presenting the supplemental content at approximately the same time as a start-time at which the second content segment is scheduled to be received by the content-presentation device (Loheide: Fig. 3 and [0084], where the stream publishing engine in the DACIS may publish an alternate disparate live media output stream for the client device and then may switch back to the live NBA game scheduled at 8:00pm).  This claim is rejected on the same grounds as Claim 1.


In regards to Claim 10, Cui discloses a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by a processor, cause performance of a set of operations comprising:
analyzing historical content consumption data associated with a content-presentation device tuned to a channel responsive to receiving a first content segment of a linear sequence of content transmitted by a content-distribution system on the channel, wherein the historical content consumption data comprises information corresponding to an end-user and a second content segment of the linear sequence of content, and wherein the second content segment is scheduled to be transmitted after the first content segment (Cui: [0023], where behavior-based program clustering system adjusts the person-level viewing data to create person-level program viewing data representing viewing caused by interest in a given program, rather than being caused by the network effect.  For example, CBS may broadcast an NFL football game [first content segment] on Sunday evening followed by 60 Minutes [second content segment].  Some fans of 60 Minutes may tune in early, and thus watch some of the NFL games; [0016] - [0017], where audience measurement system 100 collects viewing data which includes identifying the television programs presented or tuned to at a monitoring site; [0013] – [0015], where audience measurement is based on viewing behavior at the person-level and provides insight based upon how programs are actually viewed by people).  But Cui fails to explicitly disclose configuring, responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period, the content-presentation device to present supplemental content during at least a portion of the remainder of the first content segment.
Loheide from a similar endeavor teaches configuring, responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period, the content-presentation device to present supplemental content during at least a portion of the remainder of the first content segment (Loheide: Fig. 1, [0017] and [0045], where a dynamic ad/content insertion system DACIS publishes a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content based on individual viewing preferences; Fig. 3 and [0083] – [0084], where if a user associated with a client device tunes in early at 7:15 to watch an NBA game that starts at 8:00, the user may not be interested in watching the end of the current programming media content.  The personalized experience manager PEM in the DACIS may determine targeted non-programming content, such as sports items ads, and customized programming content, such as NBA highlights of previous games and may publish an alternate disparate live media output stream 117n for the client device 132n).
Because decisions to insert non-programming content in On-Demand streaming are made upfront, the amount of control the user can excerpt to influence what non-programming content is shown may get limited, (Loheide: [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui in view of Loheide to allow publishing a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content, (Loheide: [0014]).  Therefore, network providers will gain access to the content that consumers demand, and will be able to differentiate their offering from that of incumbent broadcasters to find breakthrough modes of media content delivery leading to the success of broadcasting, (Loheide: [0011]).


Regarding Claim 11, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 10, wherein the second content segment sequentially follows the first content segment in the linear sequence of content (Cui: [0023], where 60 Minutes follows the NFL football game on CBS), and 
configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises configuring the content-presentation device to modify at least a portion of the remainder of the first content segment with the supplemental content (Loheide: Fig. 1, [0017] and [0045], where a dynamic ad/content insertion system DACIS publishes a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content based on individual viewing preferences; Fig. 3 and [0083] – [0084], where if a user associated with a client device tunes in early at 7:15 to watch an NBA game that starts at 8:00, the user may not be interested in watching the end of the current programming media content.  The personalized experience manager PEM in the DACIS may determine targeted non-programming content, such as sports items ads, and customized programming content, such as NBA highlights of previous games and may publish an alternate disparate live media output stream 117n for the client device 132n).  This claim is rejected on the same grounds as Claim 10.


Regarding Claim 12, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 11, wherein configuring the content-presentation device to modify at least the portion of the remainder of the first content segment with the supplemental content comprises configuring the content-presentation device to replace at least the portion of the remainder of the first content segment with the supplemental content (Loheide: Fig. 3 and [0083] – [0084], where Fig. 3 illustrates that the end of the current programming media content is replaced with 3 sports segments and an Ad).  This claim is rejected on the same grounds as Claim 10.

Regarding Claim 13, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 10, wherein configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises configuring the content-presentation device to present the supplemental content during approximately an entirety of the remainder of the first content segment (Loheide: Fig. 3 and [0083] – [0084], where Fig. 3 illustrates that the end of the current programming media content is replaced with 3 sports segments and an Ad).  This claim is rejected on the same grounds as Claim 10.

Regarding Claim 14, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 10, wherein configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises using broadcast schedule data to configure the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment such that the content-presentation device stops presenting the supplemental content at approximately the same time as a start-time at which the second content segment is scheduled to be received by the content-presentation device (Loheide: Fig. 3 and [0084], where the stream publishing engine in the DACIS may publish an alternate disparate live media output stream for the client device and then may switch back to the live NBA game scheduled at 8:00pm).  This claim is rejected on the same grounds as Claim 10.


In regards to Claim 19, Cui discloses a computing system comprising: 
a processor (Cui: Fig. 4 and [0053], processor 412); and 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor (Cui: [0054], where example processes of Figs. 2 – 3 may be implemented on a non-transitory computer readable storage medium; [0053], where machine readable instructions are executed by a processor) cause performance of a set of operations comprising: 
analyzing historical content consumption data associated with a content-presentation device tuned to a channel responsive to receiving a first content segment of a linear sequence of content transmitted by a content-distribution system on the channel, wherein the historical content consumption data comprises information corresponding to an end-user and a second content segment of the linear sequence of content, and wherein the second content segment is scheduled to be transmitted after the first content segment (Cui: [0023], where behavior-based program clustering system adjusts the person-level viewing data to create person-level program viewing data representing viewing caused by interest in a given program, rather than being caused by the network effect.  For example, CBS may broadcast an NFL football game [first content segment] on Sunday evening followed by 60 Minutes [second content segment].  Some fans of 60 Minutes may tune in early, and thus watch some of the NFL games; [0016] - [0017], where audience measurement system 100 collects viewing data which includes identifying the television programs presented or tuned to at a monitoring site; [0013] – [0015], where audience measurement is based on viewing behavior at the person-level and provides insight based upon how programs are actually viewed by people).  But Cui fails to explicitly disclose configuring, responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period, the content-presentation device to present supplemental content during at least a portion of the remainder of the first content segment.
Loheide from a similar endeavor teaches configuring, responsive to the analyzing and a remaining time period until a start-time at which the content presentation device is scheduled to receive the second content segment being less than a predefined time period, the content-presentation device to present supplemental content during at least a portion of the remainder of the first content segment (Loheide: Fig. 1, [0017] and [0045], where a dynamic ad/content insertion system DACIS publishes a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content based on individual viewing preferences; Fig. 3 and [0083] – [0084], where if a user associated with a client device tunes in early at 7:15 to watch an NBA game that starts at 8:00, the user may not be interested in watching the end of the current programming media content.  The personalized experience manager PEM in the DACIS may determine targeted non-programming content, such as sports items ads, and customized programming content, such as NBA highlights of previous games and may publish an alternate disparate live media output stream 117n for the client device 132n).
Because decisions to insert non-programming content in On-Demand streaming are made upfront, the amount of control the user can excerpt to influence what non-programming content is shown may get limited, (Loheide: [0012]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui in view of Loheide to allow publishing a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content, (Loheide: [0014]).  Therefore, network providers will gain access to the content that consumers demand, and will be able to differentiate their offering from that of incumbent broadcasters to find breakthrough modes of media content delivery leading to the success of broadcasting, (Loheide: [0011]).


Regarding Claim 20, the combined teaching of Cui and Loheide discloses the system of claim 19, wherein the second content segment sequentially follows the first content segment in the linear sequence of content (Cui: [0023], where 60 Minutes follows the NFL football game on CBS), and 
configuring the content-presentation device to present the supplemental content during at least the portion of the remainder of the first content segment comprises configuring the content-presentation device to modify at least a portion of the remainder of the first content segment with the supplemental content (Loheide: Fig. 1, [0017] and [0045], where a dynamic ad/content insertion system DACIS publishes a disparate per-client live media output stream based on dynamic insertion of targeted non-programming content and customized programming content based on individual viewing preferences; Fig. 3 and [0083] – [0084], where if a user associated with a client device tunes in early at 7:15 to watch an NBA game that starts at 8:00, the user may not be interested in watching the end of the current programming media content.  The personalized experience manager PEM in the DACIS may determine targeted non-programming content, such as sports items ads, and customized programming content, such as NBA highlights of previous games and may publish an alternate disparate live media output stream 117n for the client device 132n).  This claim is rejected on the same grounds as Claim 19.



Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Loheide as applied to claims 1 and 10 above, and further in view of Younessian et al., US Pub. 2016/0379123 A1 (hereinafter Younessian).

Regarding Claim 6, the combined teaching of Cui and Loheide discloses the method of claim 1.  But Cui and Loheide fail to explicitly disclose, analyzing the historical content consumption data comprises: determining that the historical content consumption data indicates that the end-user has viewed at least a threshold number of content segments related to the second content segment.
Younessian from a similar endeavor teaches determining that the historical content consumption data indicates that the end-user has viewed at least a threshold number of content segments related to the second content segment (Younessian: Abstract, where the amount of content consumed by a user is monitored; [0078], where determination of a favorite content may be based on the number basketball games consumed by a user).  
Because of the proliferation of content make available for consumption, it has become exceedingly difficult to efficiently locate meaningful content, (Younessian: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Loheide in view of Younessian such that relevant content for users can be identified, (Younessian: [0001]).  Content consumption history data can be retrieved to indicate the number of content items consumed by a viewer in various categories, (Younessian: [0035]).

Regarding Claim 15, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 10.  But Cui and Loheide fail to explicitly disclose, wherein analyzing the historical content consumption data comprises: determining that the historical content consumption data indicates that the end-user has viewed at least a threshold number of content segments related to the second content segment.
Younessian from a similar endeavor teaches determining that the historical content consumption data indicates that the end-user has viewed at least a threshold number of content segments related to the second content segment (Younessian: Abstract, where the amount of content consumed by a user is monitored; [0078], where determination of a favorite content may be based on the number basketball games consumed by a user).
Because of the proliferation of content make available for consumption, it has become exceedingly difficult to efficiently locate meaningful content, (Younessian: [0001]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Loheide in view of Younessian such that relevant content for users can be identified, (Younessian: [0001]).  Content consumption history data can be retrieved to indicate the number of content items consumed by a viewer in various categories, (Younessian: [0035]).



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Loheide as applied to claims 1 and 10 above, and further in view of Numata et al., US Pub. 2002/0035727 A1 (hereinafter Numata).

Regarding Claim 8, the combined teaching of Cui and Loheide discloses the method of claim 7.  But Cui and Loheide fail to explicitly disclose, wherein the predefined time period is five minutes until the start-time at which the content-presentation device is scheduled to receive the second content segment.
Numata from a similar endeavor teaches wherein the predefined time period is five minutes until the start-time at which the content-presentation device is scheduled to receive the second content segment (Numata: Fig. 2 and [0058], where a user’s operation history by program is stored including whether a program was viewed for “less than five minutes”).
Because many channels are available for consumption by viewers, it is difficult to find a desired program, (Numata: [0004] and [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Loheide in view of Numata to allow users to easily search for a desired program based on user’s operation history, (Numata: [0008] and [0058]).


Regarding Claim 17, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 16.  But Cui and Loheide fail to explicitly disclose, wherein the predefined time period is five minutes until the start-time at which the content-presentation device is scheduled to receive the second content segment.
Numata from a similar endeavor teaches wherein the predefined time period is five minutes until the start-time at which the content-presentation device is scheduled to receive the second content segment (Numata: Fig. 2 and [0058], where a user’s operation history by program is stored including whether a program was viewed for “less than five minutes”).
Because many channels are available for consumption by viewers, it is difficult to find a desired program, (Numata: [0004] and [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Loheide in view of Numata to allow users to easily search for a desired program based on user’s operation history, (Numata: [0008] and [0058]).


Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Loheide as applied to claims1 and 10 above, and further in view of Coffaro, US Pub. 2017/0359605 A1 (hereinafter Coffaro).

	
Regarding Claim 9, the combined teaching of Cui and Loheide discloses the method of claim 1.  But Cui and Loheide fail to explicitly disclose the linear sequence of content comprises, in a sequential order, the first content segment, an advertisement block comprising one or more advertisement segments, and the second content segment, and configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment comprises configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment such that the content-presentation device stops presenting the supplemental content at approximately the same time as a start-time at which the advertisement block is scheduled to be received by the content-presentation device.
Coffaro from a similar endeavor teaches the linear sequence of content comprises, in a sequential order, the first content segment, an advertisement block comprising one or more advertisement segments, and the second content segment (Coffaro: Fig. 4 and [0082] – [0083], where a live feed of the football [first content segment] is being presented but a time-out has been taken by one of the teams.  From LQ1 until LQ2, an advertisement [an advertisement block] is presented; [0084], where when the time-out is over at LQ2, the video switches back to the next segment of the game [second content segment]), and 
configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment comprises configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment such that the content-presentation device stops presenting the supplemental content at approximately the same time as a start-time at which the advertisement block is scheduled to be received by the content-presentation device (Coffaro: Fig. 4 and [0087], where when halftime occurs, secondary video component 150S3 or C4 is inserted at LQ3.  The secondary video component may be a single advertisement, or a plurality of advertisement which together approximately span the time interval between live queuing events LQ3 and LQ4 at which point the game resumes and replaces the secondary content.  It is noted that the plurality of advertisements could be divided such that a first advertisement or group of advertisements is presented for part of the time interval between LQ3 and LQ4 and then other advertisements are presented for the remaining portion of the time interval).  
Because the transmission of live broadcasts cannot be quickly, easily or inexpensively accomplished, the realm of live streams that are commercially viable to provide to viewers is limited, (Coffaro: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Loheide in view of Coffaro to provide an automated and scalable conversion of live video feeds into broadcast video streams for distribution and treatment with advertisement and promotion insertion, (Coffaro: [0008]).  A broadcast video stream can be generated from a live feed which includes secondary content, e.g. an advertisement, (Coffaro: [0023]).


Regarding Claim 18, the combined teaching of Cui and Loheide discloses the non-transitory computer-readable storage medium of claim 10.  But Cui and Loheide fail to explicitly disclose, wherein: the linear sequence of content comprises, in sequential order, the first content segment, an advertisement block comprising one or more advertisement segments, and the second content segment, and configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment such that the content-presentation device stops presenting the supplemental content at approximately the same time as a start-time at which the advertisement block is scheduled to be received by the content-presentation device.
Coffaro from a similar endeavor teaches the linear sequence of content comprises, in sequential order, the first content segment, an advertisement block comprising one or more advertisement segments, and the second content segment (Coffaro: Fig. 4 and [0082] – [0083], where a live feed of the football [first content segment] is being presented but a time-out has been taken by one of the teams.  From LQ1 until LQ2, an advertisement [an advertisement block] is presented; [0084], where when the time-out is over at LQ2, the video switches back to the next segment of the game [second content segment]), and 
configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment configuring the content-presentation device to present the supplemental content during at least the portion of the remaining time period of the first content segment such that the content-presentation device stops presenting the supplemental content at approximately the same time as a start-time at which the advertisement block is scheduled to be received by the content-presentation device (Coffaro: Fig. 4 and [0087], where when halftime occurs, secondary video component 150S3 or C4 is inserted at LQ3.  The secondary video component may be a single advertisement, or a plurality of advertisement which together approximately span the time interval between live queuing events LQ3 and LQ4 at which point the game resumes and replaces the secondary content.  It is noted that the plurality of advertisements could be divided such that a first advertisement or group of advertisements is presented for part of the time interval between LQ3 and LQ4 and then other advertisements are presented for the remaining portion of the time interval).  
Because the transmission of live broadcasts cannot be quickly, easily or inexpensively accomplished, the realm of live streams that are commercially viable to provide to viewers is limited, (Coffaro: [0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Loheide in view of Coffaro to provide an automated and scalable conversion of live video feeds into broadcast video streams for distribution and treatment with advertisement and promotion insertion, (Coffaro: [0008]).  A broadcast video stream can be generated from a live feed which includes secondary content, e.g. an advertisement, (Coffaro: [0023]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamen, US Pub. 2002/0085090 A1 discloses preferred broadcast programs can be determined by the number of times a viewer watched a program reaching a threshold, ([0014]).
Sarkar et al., US Pub. 2019/0182513 A1 teaches providing a start trigger for a live video broadcast and a wait screen for viewers, (Abstract and Fig. 6B).
Al Majid et al., US Pub. 2021/0099405 A1 teaches generating a view count for a content item by accumulating the number of views of the content item and determining if it exceeds a threshold, ([0059]).
Leech et al., US Pub. 2016/0014461 A1 teaches allowing a user to easily determine whether the user has view content, (Abstract).
Small et al., US Pub. 2012/0124604 A1 teaches automatically tracking the engagement level of the users, ([0004]).
Yan et al., US Pub. 2021/0120290 A1 disclose that a current program bar showing elapsed time may be replaced with a progress bar overlay which shows the remaining time in the media set at the start of the third period with a pre-defined time, ([0024]).
D. Gibbon et al., "Combining content analysis of television programs with audience measurement," 2012 IEEE Consumer Communications and Networking Conference (CCNC), 2012, pp. 754-758, doi: 10.1109/CCNC.2012.6181159 discloses providing customer reactions to advertisements and program content, (Abstract).

Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cynthia M FOGG whose telephone number is (571)272-2741. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA M FOGG/Examiner, Art Unit 2421